884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl E. BARRIER, Jr., Petitioner-Appellant,v.David W. CHESTER, Attorney General of North Carolina,Respondents-Appellees.
No. 88-7269.
United States Court of Appeals, Fourth Circuit.
Submitted July 3, 1989.Decided July 24, 1989.Rehearing and Rehearing In Banc Denied Sept. 7, 1989.

Carl E. Barrier, Jr., appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carl Edwin Barrier, Jr. appeals the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the claims raised in Barrier's original and amended petitions, of the district court's opinion, and of the remainder of the record discloses that this appeal is without merit.  We affirm the denial of habeas relief on the reasoning of the district court.  Barrier v. Chester, C/A No. 87-597-HC (E.D.N.C. Jun. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.  Appellant's motion for appointment of counsel is denied.


2
AFFIRMED.